DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) document submitted on September 27, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10, 11, 12, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sutko et al. (US Patent. No.: US 7796413 B2), in view of Riddle et al. (US Pub. No.: US 2013/0265413 A1).

determining, by a controller (Col 7, lines 15-25; external circuitry (e.g., a controller)), a motion profile for a dual-axis steering mirror associated with an imaging platform (Fig. 1; Col 1, lines 20-30, Col 3, lines 30-45; Col 5, lines 50-65; Col 6, lines 20-40; optical imaging, image-projection system for accurate scanning of a laser beam; the actual position of the deflected beam in two-dimensional space can be determined from reflector-position feedback signals. The rotation of the support platform 104a causes the reflective element 104b to steer (by reflection) the beam in the y-direction.  The combined movements provided by both galvanometers 101, 102 produce a combined tip-tilt motion of the support platform 104a (and reflective element) that causes the reflective element 104b to deflect the beam simultaneously in both the x- and y-axes. ) ;
controlling , by the controller, the motion of the steering mirror based at least in part on the motion profile (Col 7; lines 15-25; In each of the position-sensing feedback schemes described above, electrical signals pertaining to the position of the support platform 104a are conducted or otherwise transmitted to external circuitry (e.g., a controller) via bond-pads 111 (or analogous structures) for x-direction sensing and bond-pads 112 (or analogous structures) for y-direction sensing.  The processing of controller can desirably yield real-time return-control signals to the galvanometers so 
determining, by the controller,  position information indicative of an orientation of the imaging platform at one or more points along a path on which the imaging platform travels (Col 6, lines 40-65; position –sensing technique provides feed-back data involves measurement of capacitive changes and accompanying motions of the platform); and
controlling, by the controller, the motion of the steering mirror based at least in part on the position information (Fig. 1; Col 1, lines 20-30, Col 3, lines 30-45; Col 5, lines 50-65; Col 6, lines 20-40; Col 7; lines 15-25; In each of the position-sensing feedback schemes described above, electrical signals pertaining to the position of the support platform 104a are conducted or otherwise transmitted to external circuitry (e.g., a controller) via bond-pads 111 (or analogous structures) for x-direction sensing and bond-pads 112 (or analogous structures) for y-direction sensing.  The processing of controller can desirably yield real-time return-control signals to the galvanometers so that the angles of tilt of the reflective element about the two rotational axes and the frequency of tilt are as desired);
wherein controlling the motion of the steering mirror comprises controlling the steering mirror to rotate about a first axis and a second axis (Col 5, lines 50-67; The combined movements provided by both galvanometers 101, 102 produce a combined tip-tilt motion of the support platform 104a (and reflective element) that causes the 
However, Sutko does not disclose the controller is one or more computing devices.
Riddle discloses a control computer (Para 37-39; control computer is capable of controlling a beam steering mirror). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Sutko with the teaching of Riddle to use control computer to control the mirror in order to increase system stability and reduce system error.
Regarding claim 2, the combination of Sutko and Riddle teaches determining, by the one or more computing devices, a plurality of integration time periods based at least in part on the motion profile (Riddle; Para 121; calculate round-trip time for laser beam to travel 10km and return back ) ; capturing, by the one or more computing devices, a sequence of image frames of at least a portion of a region of interest during at least a subset of the plurality of integration time periods as the imaging platform travels along the path (Riddle; Para 170; rapid readout, the camera system gathers images one after another ) ; and
registering, by the one or more computing devices, the sequence of image frames to provide an image of the region of interest (Riddle; Para 170-171;228; a FITS data cube (which constitutes a stack of FITS images) is created and written to as each image is gathered.; reconstructs the image to remove the effects of turbulence. It would have been obvious to a person of ordinary skill in the art before the effective filing date 
Regarding claim 3, the combination of Sutko and Riddle teaches identifying, by the one or more computing devices, one or more misalignments between neighboring image frames in the sequence of captured image frames; and controlling, by the one or more computing devices (Riddle; Para 9, 65,80; automated laser alignment; null out alignment errors) , the motion of the steering mirror based at least in part on the identified misalignments, wherein controlling the motion of the steering mirror comprises controlling the steering mirror to rotate about a first axis and a second axis (Sutko; Fig. 1; Col 1, lines 20-30, Col 3, lines 30-45; Col 5, lines 50-65; Col 6, lines 20-40; The combined movements provided by both galvanometers 101, 102 produce a combined tip-tilt motion of the support platform 104a (and reflective element) that causes the reflective element 104b to deflect the beam simultaneously in both the x- and y-axes.) .
Regarding claim 10, Sutko discloses performing operations, the operations comprising: 
determining a motion profile for a dual-axis steering mirror associated with an imaging platform (Fig. 1; Col 1, lines 20-30, Col 3, lines 30-45; Col 5, lines 50-65; Col 6, lines 20-40; optical imaging, image-projection system for accurate scanning of a laser beam; the actual position of the deflected beam in two-dimensional space can be determined from reflector-position feedback signals. The rotation of the support platform 104a causes the reflective element 104b to steer (by reflection) the beam in the y-direction.  The combined movements provided by both galvanometers 101, 102 produce 
determining position information indicative of an orientation of the imaging platform at one or more points along a path on which the imaging platform travels (Col 6, lines 40-65; position –sensing technique provides feed-back data involves measurement of capacitive changes and accompanying motions of the platform); and
controlling the motion of the steering mirror based at least in part on the position information (Fig. 1; Col 1, lines 20-30, Col 3, lines 30-45; Col 5, lines 50-65; Col 6, lines 20-40; Col 7; lines 15-25; In each of the position-sensing feedback schemes described above, electrical signals pertaining to the position of the support platform 104a are conducted or otherwise transmitted to external circuitry (e.g., a controller) via bond-pads 111 (or analogous structures) for x-direction sensing and bond-pads 112 (or analogous structures) for y-direction sensing.  The processing of controller can desirably yield real-
However, Sutko does not teach a computing system, comprising: one or more processors; and one or more memory devices, the one or more memory devices storing computer-readable instructions that when executed by the one or more processors cause the one or more processors to perform operations. 
Riddle discloses a computing system, comprising: one or more processors; and one or more memory devices, the one or more memory devices storing computer-readable instructions that when executed by the one or more processors cause the one or more processors to perform operations (Para 9; the computer including a processor and a computer-readable storage medium, the computer-readable storage medium having stored thereon, instructions for automatically performing steps directed at a) controlling the projection of the laser beam by the laser projection system and b) executing the compensating action in the adaptive optics system.). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Sutko with the teaching of Riddle 
Regarding claim 11, the combination of Sutko and Riddle teaches the operations further comprising: determining a plurality of integration time periods based at least in part on the motion profile (Riddle; Para 121; calculate round-trip time for laser beam to travel 10km and return back );
capturing a sequence of image frames of at least a portion of a region of interest during at least a subset of the plurality of integration time periods as the imaging platform travels along the path (Riddle; Para 170; rapid readout, the camera system gathers images one after another), wherein neighboring image frames in the sequence of image frames comprise overlapping measurements of the region of interest (Riddle; Para 170-171;228; a FITS data cube (which constitutes a stack of FITS images) is created and written to as each image is gathered.; reconstructs the image to remove the effects of turbulence. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Sutko with the teaching of Riddle to use capture frames of images when the platform moves so that the different angle of specimen or subjects can be well captured and observed for medical diagnosis purpose.); and
registering the sequence of image frames to provide a mosaicked image of the region of interest (Riddle; Para 170-171; 228; a FITS data cube (which constitutes a stack of FITS images) based at least in part on the overlapping measurements (Riddle; Para 170-171; 228; a FITS data cube (which constitutes a stack of FITS images) is created and written to as each image is gathered.; reconstructs the image to remove the 
Regarding claim 12, the combination of Sutko and Riddle teaches the computing system of claim 11, the operations further comprising: identifying one or more misalignments between neighboring image frames in the sequence of captured image frames; and controlling the motion of the steering mirror based at least in part on the identified misalignments (Riddle; Para 9, 65,80; automated laser alignment; null out alignment errors), wherein controlling the motion of the steering mirror comprises controlling the steering mirror to rotate about a first axis and a second axis (Sutko; Fig. 1; Col 1, lines 20-30, Col 3, lines 30-45; Col 5, lines 50-65; Col 6, lines 20-40; The combined movements provided by both galvanometers 101, 102 produce a combined tip-tilt motion of the support platform 104a (and reflective element) that causes the reflective element 104b to deflect the beam simultaneously in both the x- and y-axes.).
Regarding claims 15-17, the subject matter of claims 15-17 are similar to the subject matter of claims 10-12 respectively; therefore, claims 15-17 are rejected for the same reasons as set forth in claims 10-12.
Allowable Subject Matter
Claims 4-9, 13, 14, 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

regarding claim 4, none of the cited prior art teaches or suggests that “identifying, by the one or more computing devices, blur in at least one of the captured image frames; and controlling, by the one or more computing devices, the motion of the steering mirror based at least in part on identified blur, wherein controlling the motion of the steering mirror comprises controlling the steering mirror to rotate about a first axis and a second axis" in combination of other limitation in its base claim .
Regarding claim 5, none of the cited prior art teaches “the computer-implemented method of claim 2, wherein each integration period corresponds to a period of time wherein relative motion between the imaging platform and a region of interest is reduced below a threshold" in combination of other limitation in its base claim.
Regarding claim 6, none of the cited prior art teaches “the computer-implemented method of claim 1, wherein the motion profile comprises a sawtooth wave according to which the steering mirror is to be moved" in combination of other limitation in its base claim .
Claims 7-9 are objected to as being dependent from claim 6.

Regarding claim 13, none of the cited prior art teaches or suggests that “wherein each integration period corresponds to a period of time wherein relative motion between 
Regarding claim 14, none of the cited prior art teaches “the operations further comprising: identifying blur in at least one of the captured image frames; and controlling the motion of the steering mirror based at least in part on identified blur, wherein controlling the motion of the steering mirror comprises controlling the steering mirror to rotate about a first axis and a second axis” in combination of other limitation in its base claim. 
Regarding claim 18, none of the cited prior art teaches  the one or more tangible, non-transitory computer-readable media of claim 16, the operations further comprising: identifying blur in at least one of the captured image frames; and controlling the motion of the steering mirror based at least in part on identified blur, wherein controlling the motion of the steering mirror comprises controlling the steering mirror to rotate about a first axis and a second axis”  in combination of other limitation in its base claim.
Regarding claim 19, none of the cited prior art teaches “the one or more tangible, non-transitory computer-readable media of claim 15, wherein controlling the motion of the steering mirror based at least in part on the motion profile comprises controlling the motion of the steering mirror such that a line of sight angle of the imaging platform travels from a first line of sight angle to a second line of sight angle at a first angular rate” in combination of its base claim. 
Regarding claim 20, none of the cited prior art teaches “controlling the motion of the steering mirror based at least in part on the motion profile further comprises, once 
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XI WANG whose telephone number is (469)295-9155.  The examiner can normally be reached on 9:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XI WANG/           Primary Examiner, Art Unit 2696